TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 15, 2018



                                      NO. 03-16-00753-CV


                                Donald Edmund Dyer, Appellant

                                                 v.

                                  Estela Trevino Dyer, Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on December 8, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the portions of the divorce decree related to

the division of property; we affirm the remaining uncontested portions of the decree. We remand

the cause to the trial court for a new determination and division of the community estate. Each

party shall bear their own costs relating to this appeal, both in this Court and in the court below.